Citation Nr: 1236564	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  02-88 97A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for paroxysmal atrial tachycardia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1989 to August 1994, and December 2003 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Detroit, Michigan. 

In December 2005, February 2008, June 2010, and October 2011, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

Because the Veteran recently reported to a VA clinician that he is unable to work, in part because of his service connected cardiovascular disability, the Board has inferred a claim for TDIU in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Paroxysmal Atrial Tachycardia

The Veteran's paroxysmal atrial tachycardia is currently assigned a 10 percent disability rating under Diagnostic Code 7011, effective August 27, 1994.  See 38 C.F.R. § 4.119 (2011).  The Veteran seeks an increased rating.

By way of background, the Veteran's claim was previously remanded by the Board in December 2005, February 2008, June 2010, and October 2011.  The Veteran's claim was remanded in December 2005 to obtain outstanding VA treatment records and private facility records from St. Joseph's Hospital and St. Luke's Hospital, and for a new VA examination.  The Veteran was then provided with a March 2006 VA examination and October 2007 VA medical opinion addendum relating to his claim.  

In February 2008, the Board again remanded the Veteran's claim, citing Stegall, for the St. Joseph's Hospital and St. Luke's Hospital records.  The RO then requested from the Veteran Forms 21-4142 relating to any outstanding records, in response to which the Veteran submitted Forms 21-4142 for St. Joseph's Hospital (formerly McPherson), which records were obtained and associated with the claims file.  

In June 2010, the Board remanded the Veteran's claim to obtain any outstanding March 2001 and April 2004 VA treatment records, and directed that the RO provide the Veteran with another VA examination.  Subsequently, all of the Veteran's VA treatment records dated through June 2011 were associated with the claims file, and the Veteran was afforded a new VA examination in September 2010.  

In October 2011, the Board again remanded the Veteran's claim because the September 2010 VA examination did not include the Veteran's stress test workload in terms of METs (as directed in the remand), and because the apparently missing March 2001 and April 2004 VA treatment records were still not associated with the claims file.  In that regard, the Board acknowledges that, having reviewed all of these treatment records now associated with the claims file, it is clear that the March 2001 and April 2004 VA treatment records previously referenced relate to a scheduled April 2001 stress test that was canceled by the Veteran and later performed in May 2001, and a September 2003 echocardiogram (ECG), respectively, which records are associated with the claims file.  The Board also notes that, pursuant to the October 2011 remand, the Veteran was provided with a November 2011 VA examination (which includes the workload in METs).  Also, additional VA treatment records dated through September 2012 have since been associated with the virtual claims file.

Despite the numerous attempts to fully develop the case, the record indicates that outstanding pertinent medical records may exist that have not been associated with the claims folder.  Since the case was last before the Board, the Veteran was afforded a VA examination in November 2011.  At that time, the Veteran reported to the VA examiner that he had at least two recent hospitalizations relating to his heart in 2011, apparently including a hospitalization at McKenzie Memorial Hospital (noted as "Sandusky Hospital") on April 7, 2011, but the examiner noted that these records were not available for review.  The record does not show that these record have been associated with claims folder.  Based thereon, the Board finds that a remand is necessary so that any outstanding private treatment records from McKenzie Memorial Hospital (or "Sandusky Hospital") dated in 2011 relating to treatment for the Veteran's heart condition may be associated with the claims file.

TDIU

The Veteran reported most recently to the November 2011 VA examiner that he has not been able to work since 2006 as a result of his service-connected paroxysmal atrial tachycardia.  Thus, the issue of entitlement to TDIU has been raised, and a remand is also necessary so that the Veteran may be afforded a VA examination to address whether he is unable to follow a substantially gainful occupation as a result of his service-connected disabilities, including his paroxysmal atrial tachycardia.  See Rice v. Shinseki, 22 Vet. App. 447 (2011); 38 C.F.R. § 4.16 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a notice letter compliant with the Veterans Claims Assistance Act of 2000 (VCAA) informing him of the criteria necessary to establish TDIU.

2.  The Veteran should be asked to identify any private treatment for his service-connected cardiovascular disorder in 2011 and 2012.  

After securing any necessary release(s), the RO or AMC should make appropriate efforts to obtain copies of any outstanding private treatment records any providers identified by the Veteran as well as records from the McKenzie Memorial Hospital (or "Sandusky Hospital") dated in or around November 2003 (see January 2006 VA treatment record) and dated in 2011 relating to treatment for the Veteran's service-connected paroxysmal atrial tachycardia. 

3.  After the above development has been completed, ask the same examiner who performed the November 2011 cardiovascular VA examination to review any private treatment records newly associated with the claims file (e.g., from McKenzie Memorial or "Sandusky" Hospital dated in 2003 and 2011) and to explain whether there is any change to her prior VA examination findings and conclusions regarding the severity of the Veteran's paroxysmal atrial tachycardia.  

The Veteran's claims folder and a copy of this remand must be made available to the examiner(s) for review in conjunction with the examination.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the same examiner who provided the November 2011 VA examination is no longer available, schedule the Veteran for a new cardiovascular VA examination to address the current severity of his service-connected paroxysmal atrial tachycardia.

4.  After all of the above development has been completed, schedule the Veteran for an appropriate VA compensation examination to determine the effect of his service-connected disabilities on his ability to obtain or maintain substantially gainful employment (for TDIU), to include his paroxysmal atrial tachycardia, posttraumatic stress syndrome, migraine headaches, left knee condition, tinnitus, ulnar neuropathy, and residuals of benign tumor removals.  The Veteran's claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  Any tests deemed necessary should be performed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Based on examination findings and other evidence contained in the claims file, the examiner is asked to comment on whether it is at least as likely as not the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities noted above.  In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone).

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Please note that if the Veteran is found to have some degree of unemployability due to nonservice-connected disabilities, please nevertheless include a clear explanation of the current degree (if none, please explain) of unemployability attributable only to the Veteran's service-connected disabilities.

5.  Then, readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


